Case 2:20-cv-04556-AB-JC Document 102-8 Filed 03/19/21 Page 1 of 14 Page ID #:2982




                         Exhibit A
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page1 2ofof1314 Page
                                                                           PageIDID#:2295
                                                                                     #:2983




    1 Stephen M. Lobbin (SBN 181195)
      sml@smlavvocati.com
    2 Austin J. Richardson (SBN 319807)
      ajr@smlavvocati.com
    3 SML AVVOCTI P.C.
      888 Prospect Street, Suite 200
    4 San Diego, California 92037
      Tel: 949.636.1391
    5
        Attorneys for Plaintiff
    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                    WESTERN DIVISION
   11

   12
        Mosaic Brands, Inc., a Delaware                Case No. 2:20-cv-04556-AB-JC
   13   corporation, d/b/a Storus,
   14                       Plaintiff,
                                                       THIRD AMENDED COMPLAINT
   15                v.                                FOR PATENT AND TRADE
                                                       DRESS INFRINGEMENT
   16   The Ridge Wallet LLC, a California
        company,
   17                                                  DEMAND FOR JURY TRIAL
                            Defendant.
   18

   19

   20         Pursuant to this Court’s leave to amend (see ECF No. 62 at 18), Plaintiff
   21   Mosaic Brands, Inc. d/b/a Storus hereby alleges as follows:
   22                              JURISDICTION AND VENUE
   23         1.     This is an action including for infringement under the patent laws of the
   24   United States, 35 U.S.C. § 101, et. seq., and the trademark laws of the United States,
   25   15 U.S.C. § 1051, et. seq. This Court has subject matter jurisdiction including under
   26   28 U.S.C. §§ 1331 and 1338(a).
   27

   28

                                                 -1-                    THIRD AMENDED COMPLAINT
                                                                          Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page2 3ofof1314 Page
                                                                           PageIDID#:2296
                                                                                     #:2984




    1         2.     This Court has personal jurisdiction over Defendant because it is
    2   headquartered and/or has its primary place of business in this District, where it has
    3   committed the infringing acts alleged herein.
    4         3.     Venue is proper in this Judicial District under 28 U.S.C. §§ 1391(b)-(c)
    5   and 1400.
    6                                         PARTIES
    7         4.     Plaintiff is a Delaware corporation having its principal place of
    8   business in Alamo, California.
    9         5.     Upon information and belief, Defendant The Ridge Wallet LLC is a
   10   California company having a principal place of business at 28632 Roadside Drive
   11   #265, Agoura Hills, CA 91301.
   12                        CLAIM I—PATENT INFRINGEMENT
   13         6.     Plaintiff incorporates by this reference all of the allegations stated in
   14   the above paragraphs.
   15         7.     Plaintiff is the exclusive licensee of U.S. Patent No. 7,334,616 (“the
   16   ‘616 patent”) entitled “Card-Holding and Money Clip Device,” which duly and
   17   lawfully issued on February 26, 2008. The ‘616 patent covers the products and
   18   methods claimed, and protects the exclusive right to utilize those inventions, which
   19   were not routine or conventional at the time of the inventions. A true and correct
   20   copy of the ‘616 patent is attached hereto as Exhibit A.
   21         8.     In April 2009, the inventor assigned the ‘616 patent to Mosaic
   22   International LLC, which in 2013 was succeeded by LE Holdings LLC which owns
   23   the ‘616 patent. For many years, Plaintiff has been and is the exclusive licensee
   24   authorized to sell the patented product designs. One if the patented products is
   25   Plaintiff’s Smart Money Clip II (“SMCII”) shown in Exhibit B.
   26         9.     The claims of the ‘616 patent are directed to, in Claim 1 for example,
   27   “a holder for securely and simultaneously retaining flexible articles and rigid cards”
   28   including, inter alia: (a) “a nominally rectangular and nominally flat planar first

                                                  -2-                     THIRD AMENDED COMPLAINT
                                                                            Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page3 4ofof1314 Page
                                                                           PageIDID#:2297
                                                                                     #:2985




    1   panel having interior and exterior surfaces,” (b) “a lip extending nominally around
    2   three edges of said first panel along said interior surfaces,” (c) “said lip being at
    3   right angles to the plane of said first panel,” (d) “a nominally rectangular and
    4   nominally flat planar second panel having interior and exterior surfaces,” (e) “a lip
    5   extending nominally around three edges of said second panel along said interior
    6   surface and configured to form a mirror image of said first panel,” (f) “said second
    7   panel being adapted to be attached to said first panel along said three edges to form
    8   an open-ended enclosure of sufficient size to store said rigid cards within said
    9   interior of said enclosure,” (g) “said enclosure being nominally rectangular with two
   10   longitudinal sides, an open end, and a closed end,” (h) “a resilient article retaining
   11   member having an attached end and a free end extending from one end of said
   12   enclosure and over the exterior of said first panel,” (i) “said free end of said article
   13   retaining member being biased toward said exterior surface of said first panel,” and
   14   (j) “wherein said first panel and said second panel each has lips of varying
   15   thickness.”
   16         10.     Defendant has made, used, offered for sale, sold and/or imported into
   17   the United States products covered by the claims of the ‘616 patent. For example,
   18   as shown in Exhibit C, Defendant sells “The Ridge Wallet” which meets all of the
   19   elements of Claim 1 of the ‘616 patent, either literally or equivalently, as shown and
   20   explained in Exhibit D and hereinbelow.
   21         11.     For a further element-by-element comparison, first it is indisputable
   22   that the Ridge Wallet is “a holder for securely and simultaneously retaining flexible
   23   articles and rigid cards.”
   24         12.     For element 9(a) hereinabove, it is indisputable that the Ridge Wallet
   25   has “a nominally rectangular and nominally flat planar first panel having interior
   26   and exterior surfaces,” as shown with arrows pointing to the “first panel” at Pages 2-
   27   3 of Exhibit D. The identified “first panel” is both rectangular and flat, and it
   28

                                                   -3-                     THIRD AMENDED COMPLAINT
                                                                             Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page4 5ofof1314 Page
                                                                           PageIDID#:2298
                                                                                     #:2986




    1   clearly has both an interior surface and an exterior surface, as would any flat,
    2   rectangular object.
    3         13.    For element 9(b) hereinabove, it is certainly plausible that the Ridge
    4   Wallet has “a lip extending nominally around three edges of said first panel along
    5   said interior surfaces,” as shown with arrows pointing to the “lips” at Pages 2-3 of
    6   Exhibit D. As shown and explained in Exhibit D, the identified “lips” are—upon
    7   Plaintiff’s inspection of the Ridge Wallet—formed via a loop of interconnected
    8   “elastic bands” which attach to and extend along the interior surface of the first
    9   panel and second panel, and extend to and around three edges of the panels. These
   10   elastic bands literally create the “lips” which perform the claimed function of
   11   “retaining flexible articles and rigid cards.”
   12         14.    For element 9(c) hereinabove, it is indisputable that the Ridge Wallet
   13   has “said lip being at right angles to the plane of said first panel,” as shown with
   14   arrows pointing to the “lip at 90 angle” at Pages 2-3 of Exhibit D. As shown and
   15   explained in Exhibit D, the identified “elastic bands” extend “around three edges” of
   16   the first panel and by doing so, orient at “at right angles to the plane of the first
   17   panel.”
   18         15.    As further explained at Page 2 of Exhibit D (emphasis added): “The
   19   Ridge Wallet has a nominally rectangular and nominally flat planar first panel,
   20   having interior and exterior surfaces. It also has elastic bands, which are attached to
   21   the first panel on three edges of the first panel, and are functionally identical and
   22   equivalent to lips extending nominally from the first panel. These elastic bands
   23   extend nominally around three edges of the first panel along the interior surface; are
   24   attached to the first panel; and are at right angles to the plane of the first panel. The
   25   inner surface of the elastic bands are perpendicular and adjacent with the inner
   26   surface of the first panel, and form the inner enclosure described in 1(b) together.”
   27         16.    For element 9(d) hereinabove, it is indisputable that the Ridge Wallet
   28   has “a nominally rectangular and nominally flat planar second panel having interior

                                                   -4-                     THIRD AMENDED COMPLAINT
                                                                             Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page5 6ofof1314 Page
                                                                           PageIDID#:2299
                                                                                     #:2987




    1   and exterior surfaces,” as shown with arrows pointing to the “second panel” at Pages
    2   4-5 of Exhibit D. The identified “second panel” is both rectangular and flat, and it
    3   clearly has both an interior surface and an exterior surface, as would any flat,
    4   rectangular object.
    5         17.    For element 9(e) hereinabove, it is certainly plausible that the Ridge
    6   Wallet has “a lip extending nominally around three edges of said second panel along
    7   said interior surface and configured to form a mirror image of said first panel,” as
    8   shown with arrows pointing to the “lips” at Pages 4-5 of Exhibit D. As shown and
    9   explained in Exhibit D, the identified “lips” are—upon Plaintiff’s inspection of the
   10   Ridge Wallet—formed via a loop of interconnected “elastic bands” which attach to
   11   and extend along the interior surface of the first panel and second panel, and extend
   12   to and around three edges of the panels. The panels and the orientation of the elastic
   13   bands creates a mirror image. These elastic bands literally create the “lips” which
   14   perform the claimed function of “retaining flexible articles and rigid cards.”
   15         18.    For element 9(f) hereinabove, it is indisputable that the Ridge Wallet
   16   has “said second panel being adapted to be attached to said first panel along said
   17   three edges to form an open-ended enclosure of sufficient size to store said rigid
   18   cards within said interior of said enclosure,” as shown with arrows pointing to the
   19   “enclosure” with an “open end,” a “closed end,” and showing cards retained within
   20   the enclosure, at Pages 4-5 of Exhibit D.
   21         19.    For element 9(g) hereinabove, it is indisputable that the Ridge Wallet
   22   has “said enclosure being nominally rectangular with two longitudinal sides, an
   23   open end, and a closed end,” as shown with arrows pointing to the rectangular-
   24   shaped “enclosure” with an “open end,” a “closed end,” and showing cards retained
   25   within the enclosure, at Pages 4-5 of Exhibit D.
   26         20.    As further explained at Page 4 of Exhibit D (emphasis added): “The
   27   Ridge Wallet has a nominally rectangular and nominally flat planar second panel,
   28   having interior and exterior surfaces. It also has elastic bands, which are attached to

                                                    -5-                  THIRD AMENDED COMPLAINT
                                                                           Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page6 7ofof1314 Page
                                                                           PageIDID#:2300
                                                                                     #:2988




    1   the second panel on three edges of the second panel, and are functionally identical
    2   and equivalent to lips extending nominally around three edges of the second panel.
    3   These elastic bands extend nominally around three edges of the second panel along
    4   the interior surface; are attached to the second panel; and are at right angles to the
    5   plane of the second panel. They are mirrored to the attachment points on the first
    6   panel. The inner surface of the elastic bands are perpendicular and adjacent with
    7   the inner surface of the first and second panels, and form an opened ended enclosure
    8   of sufficient dimensions to hold rigid credit cards inside of the enclosure. The
    9   enclosure has two longitudinal sides and is nominally rectangular, like the credit
   10   cards it is designed to hold. It also has an open end and a closed end, which allows
   11   a user to place credit cards inside of the enclosure.”
   12         21.    For element 9(h) hereinabove, it is indisputable that the Ridge Wallet
   13   has “a resilient article retaining member having an attached end and a free end
   14   extending from one end of said enclosure and over the exterior of said first panel,”
   15   as shown with arrows pointing to this element at Pages 5-6 of Exhibit D.
   16         22.    For element 9(i) hereinabove, it is indisputable that the Ridge Wallet
   17   has “said free end of said article retaining member being biased toward said exterior
   18   surface of said first panel,” as shown with arrows pointing to this element at Pages
   19   5-6 of Exhibit D.
   20         23.    As further explained at Page 5 of Exhibit D (emphasis added): “The
   21   Ridge Wallet has a resilient article retaining member used to hold currency. This
   22   member is attached to one end of the wallet and possesses a free end extending from
   23   the attached end, over the exterior of the first panel. This member is also biased and
   24   bent toward the exterior of the panel so it can securely hold currency underneath
   25   the clip.”
   26         24.    For element 9(j) hereinabove, it is plausible that in the Ridge Wallet,
   27   “said first panel and said second panel each has lips of varying thickness,” as shown
   28   with arrows pointing to this element at Page 6-7 of Exhibit D.

                                                  -6-                     THIRD AMENDED COMPLAINT
                                                                            Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page7 8ofof1314 Page
                                                                           PageIDID#:2301
                                                                                     #:2989




    1         25.    As further explained at Page 6 of Exhibit D (emphasis added): “The
    2   elastic bands of the Ridge Wallet are not of a uniform thickness. Elastic bands by
    3   the very nature of their construction vary in thickness throughout the band. The
    4   rubber and latex cords which allow an elastic band to return to its original shape are
    5   significantly thicker than the other threads used to make the band. Therefore,
    6   sections of the band containing these cords are significantly thicker than sections
    7   without. This can be seen in the image of the Ridge Wallet below, where it is easy
    8   to see that the elastic band has areas of varying thickness throughout, especially at
    9   the edges where no elastic cords are present. The thickness of an elastic band also
   10   changes as more cards are inserted into the wallet, and the rubber and latex cords
   11   are stretched thin.”
   12         26.    To the extent that the lips formed by elastic bands in the parties’
   13   products could be considered different structurally from the “lips” claimed in the
   14   ‘616 patent, it is certainly plausible that elements (b) and (e) hereinabve are met via
   15   equivalent structure in The Ridge Wallet, where “the difference between the claimed
   16   invention and the accused product [is] insubstantial,” or “the accused product []
   17   performs the substantially same function in substantially the same way with
   18   substantially the same result as each claim limitation.” Here, the function of the
   19   claimed “lips” and the “elastic bands” construction of The Ridge Wallet is the same:
   20   i.e., retaining items/cards within an enclosure. The “way” is the same also: i.e.,
   21   creating a barrier on three sides of the enclosure so that the items/cards cannot slip
   22   out. The result is identical: i.e., a three-sided enclosed chamber for items/cards is
   23   formed. It is certainly plausible that any structural difference between the claimed
   24   “lips” and the elastic bands structure of The Ridge Wallet is insubstantial vis-à-vis
   25   the function/way/result of these structures.
   26         27.    By the acts of making, using, offering to sell, selling and/or importing
   27   the accused infringing systems and/or methods, Defendant has directly infringed the
   28   ‘616 patent under 35 U.S.C. § 271(a).

                                                  -7-                    THIRD AMENDED COMPLAINT
                                                                           Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JC Document
                            Document102-8
                                     66 Filed
                                          Filed11/12/20
                                                03/19/21 Page
                                                          Page8 9ofof1314 Page
                                                                           PageIDID#:2302
                                                                                     #:2990




    1            28.   On information and belief, Defendant has caused, encouraged and
    2   aided others, including customers, to directly infringe the ‘616 patent having full
    3   knowledge of the ‘616 patent and the specific intent that its acts and the acts of its
    4   customers and/or others to directly and/or indirectly infringe the ‘616 patent. For
    5   example, customers who buy and use The Ridge Wallet are direct infringers, who
    6   are induced to infringe by Defendant’s marketing, promotion and sales activities
    7   engaged in with the specific intent to induce direct infringement by each of
    8   Defendant’s customers.
    9            29.   By the acts of actively inducing others to infringe the ‘616 patent,
   10   Defendant has infringed the ‘616 patent under 35 U.S.C. § 271(b). On information
   11   and belief, having knowledge of the ‘616 patent, Defendant specifically intended for
   12   its customers to infringe the ‘616 patent by using and/or re-selling the accused
   13   infringing systems and/or methods. Not only did Defendant know its Ridge Wallet
   14   product infringes the ‘616 patent, but Defendant’s advertising and promotional
   15   materials instructed its customers to use the product in a manner which infringes the
   16   ‘616 patent, thereby making its customers direct infringers.
   17            30.   The acts of infringement asserted herein have been and continue to be
   18   deliberate and willful, at least since Defendant first learned about the ‘616 patent
   19   long before this action. For example, on information and belief, in about 2014
   20   Defendant obtained one or more samples of Plaintiff’s SMCII product from a
   21   manufacturer/factory common to both parties, and thereafter Defendant proceeded
   22   to copy exactly the SMCII design for Defendant’s own product, which has proved
   23   highly successful for Defendant for a long time since 2014.
   24            31.   Defendant has derived and received gains, profits and advantages from
   25   the aforesaid acts of infringement, and Plaintiff has lost profits and has otherwise
   26   been damaged and is entitled to monetary relief in an amount to be determined at
   27   trial.
   28

                                                   -8-                    THIRD AMENDED COMPLAINT
                                                                            Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
      2:20-cv-04556-AB-JC Document
                           Document66102-8
                                        FiledFiled
                                              11/12/20
                                                   03/19/21
                                                        PagePage
                                                             9 of 13
                                                                  10 ofPage
                                                                        14 ID
                                                                            Page
                                                                              #:2303
                                                                                 ID
                                     #:2991



   1         32.    The infringement of the ‘616 patent has caused and continues to cause
   2   irreparable harm to Plaintiff, for which there is no adequate remedy at law, and the
   3   infringement will continue unless and until it is enjoined by this Court.
   4                    CLAIM II—TRADE DRESS INFRINGEMENT
   5         33.    Plaintiff incorporates by this reference all of the allegations stated in
   6   the above paragraphs.
   7         34.    Through many years of consistent, creative effort, Plaintiff Storus
   8   (including its predecessors-in-interest) has created numerous original designs and
   9   products that have proven to be very popular with consumers and successful at retail
  10   in the United States. One if these original product designs is the SMCII product.
  11         35.    Because of the popularity and success of the SMCII design and
  12   product, its non-functional aspects have has become distinctive; that is, the
  13   appearance of the SMCII design and product indicates to consumers that the source
  14   and origin of these products is Plaintiff Storus, not competitors or others. For
  15   example, many of the design aspects of the SMCII product are non-functional;
  16   specifically, its (a) rounded edges, (b) pronounced, off center, half-circle notch, (c)
  17   seven visible rivets along the border, (d) “beer glass”-shaped money clip with a
  18   raised end, and (e) carbon fiber exterior look—all as shown in Exhibits B-C
  19   (collectively “the SMCII trade dress”).
  20         36.    By March 2011, Plaintiff’s predecessor Storus Corporation was selling
  21   the SMCII product displaying the SMCII trade dress. By its first use in interstate
  22   commerce of the SMCII trade dress in 2011, and its use since that time, Plaintiff
  23   acquired and has maintained trade dress rights in and to the SMCII trade dress.
  24         37.    By 2013, all intellectual property—including the ‘616 patent and the
  25   SMCII trade dress (including attendant goodwill)—was assigned to successor
  26   company LE Holdings LLC. For many years since, Plaintiff Storus has been and is
  27   the exclusive licensee authorized to sell products embodying the SMCII trade dress.
  28

                                                 -9-                     THIRD AMENDED COMPLAINT
                                                                           Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66102-8
                                       Filed Filed
                                             11/12/20
                                                   03/19/21
                                                        Page Page
                                                             10 of 11
                                                                   13 ofPage
                                                                         14 Page
                                                                             ID #:2304
                                                                                   ID
                                     #:2992



   1         38.    The rounded edges of the SMCII design, for example, yield no
   2   utilitarian advantage over alternative edge shapes, no advertising touts the rounding
   3   as utilitarian, and the design is not especially simple or inexpensive to manufacture.
   4   The pronounced, off center half-circle notch is has no utilitarian advantage over
   5   different locations or shapes for a notch (which alternative designs are available), no
   6   advertising touts the particular SMCII design as utilitarian, and it is not especially
   7   simple or inexpensive to manufacture. The number and location of the seven visible
   8   rivets provides no utilitarian advantage over different arrangements which could be
   9   used, no advertising touts the rivets as utilitarian, and it is not especially simple or
  10   inexpensive to manufacture. The “beer glass” shape for the money clip has no
  11   utilitarian advantage over different shapes (such as Defendant’s original non-tapered
  12   shape), no advertising touts the shape as utilitarian, and it is not especially simple or
  13   inexpensive to manufacture.
  14         39.    Finally, the carbon fiber look of the product has no utilitarian
  15   advantage over other materials, no advertising touts this material as utilitarian, and it
  16   is not especially simple or inexpensive to manufacture. Indeed, carbon fiber is
  17   frequently used on aircraft and sports cars for its light weight and durability, but the
  18   brushed carbon fiber look here is aesthetic, not functional. The wallet will not be
  19   travelling at supersonic speed, so the strength and rigidity of carbon fiber is largely
  20   irrelevant. It does, however, provide a very sleek, distinctive, and attractive look
  21   and feel for the product.
  22         40.    These many non-functional design aspects of the SMCII product, taken
  23   together as a total product image as the SMCII trade dress, is distinctive and has
  24   secondary meaning among the relevant consuming public, including because
  25   Plaintiff Storus for many years has been selling its SMCII product exclusively, and
  26   Plaintiff has significantly advertised and sold the SMCII product to many thousands
  27   of customers, which has established Plaintiff with its primary place in the market for
  28   these products.

                                                 -10-                     THIRD AMENDED COMPLAINT
                                                                            Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66102-8
                                       Filed Filed
                                             11/12/20
                                                   03/19/21
                                                        Page Page
                                                             11 of 12
                                                                   13 ofPage
                                                                         14 Page
                                                                             ID #:2305
                                                                                   ID
                                     #:2993



   1         41.    The Ridge Wallet product shown in Exhibit C and sold by Defendant is
   2   likely to cause confusion (and indeed, has caused confusion) among consumers
   3   concerning whether the products originated or are licensed or authorized or
   4   endorsed by Plaintiff.
   5         42.    Defendant’s false designations of origin have occurred in interstate
   6   commerce and have caused injury to Plaintiff including loss of goodwill and
   7   diversion of sales that likely would have been acquired by Plaintiff.
   8         43.    Defendant’s false designations of origin have caused Plaintiff to suffer
   9   actual damages including lost profits, in an amount to be determined at trial, plus
  10   consequential damages. Defendant’s false designations also have resulted and
  11   continue to result in the unjust enrichment via profits to Defendant.
  12         44.    Defendant has committed its acts of false designation willfully and
  13   maliciously to injure Plaintiff’s business and improve its own, thereby entitling
  14   Plaintiff to an award of increased damages and attorney’s fees. For example, on
  15   information and belief, in about 2014 Defendant obtained one or more samples of
  16   Plaintiff’s SMCII product from a manufacturer/factory common to both parties, and
  17   thereafter Defendant proceeded to copy exactly the SMCII trade dress for its own
  18   product, which has proved highly successful for a long time since 2014.
  19         45.    Plaintiff also has suffered and continues to suffer irreparable injury,
  20   including damage to its customer relationships because of the false designations.
  21   Such irreparable injury cannot be remedied adequately unless Defendant is enjoined
  22   immediately from further false designations.
  23         46.    Plaintiff has no adequate remedy at law for the injuries it has suffered
  24   and continues to suffer, as it will be impossible for Plaintiff to determine the precise
  25   amount of damage it will suffer if Defendant’s conduct is not restrained.
  26                                 PRAYER FOR RELIEF
  27         Therefore, Plaintiff prays for the following relief:
  28

                                                -11-                    THIRD AMENDED COMPLAINT
                                                                          Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66102-8
                                       Filed Filed
                                             11/12/20
                                                   03/19/21
                                                        Page Page
                                                             12 of 13
                                                                   13 ofPage
                                                                         14 Page
                                                                             ID #:2306
                                                                                   ID
                                     #:2994



   1         A.     A determination that Defendant has infringed the ‘616 patent under 35
   2   U.S.C. § 271, literally and/or under the doctrine of equivalents;
   3         B.     A determination that Defendant has infringed Plaintiff’s SMCII trade
   4   dress rights under 15 U.S.C. § 1052 et seq.;
   5         C.     An accounting for damages adequate to compensate for the patent
   6   and/or trade dress infringement, including Plaintiff’s actual damages including lost
   7   profits, treble damages, pre-judgment and post-judgment interest, and costs;
   8         D.     A determination of willful patent and/or trade dress infringement, and
   9   that this is an exceptional case, and an award of attorney’s fees and expenses to
  10   Plaintiff; and
  11         E.     Such other and further relief as this Court deems just and proper.
  12                                 JURY TRIAL DEMAND
  13         Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), and L.R. 38-1, Plaintiff hereby
  14   demands a jury trial on all the issues in this action so triable of right by a jury.
  15

  16                                            Respectfully submitted,
  17   Dated: November 12, 2020                 SML AVVOCATI P.C.
  18                                            By:      /s/ Stephen M. Lobbin
                                                         Attorneys for Plaintiff
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  -12-                     THIRD AMENDED COMPLAINT
                                                                             Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66102-8
                                       Filed Filed
                                             11/12/20
                                                   03/19/21
                                                        Page Page
                                                             13 of 14
                                                                   13 ofPage
                                                                         14 Page
                                                                             ID #:2307
                                                                                   ID
                                     #:2995



   1                              CERTIFICATE OF SERVICE
   2

   3

   4         I hereby certify that on November 12, 2020, I electronically filed the above
   5   document(s) with the Clerk of Court using CM/ECF which will send electronic
   6   notification of such filing(s) to all registered counsel.
   7

   8

   9                                              /s/ Stephen M. Lobbin
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -13-                     THIRD AMENDED COMPLAINT
                                                                            Case No. 2:20-cv-04556-AB-JC
